--------------------------------------------------------------------------------

CARBIZ INC.
2007 INCENTIVE STOCK PLAN

RESTRICTED STOCK AGREEMENT
FOR
EMPLOYEE

Granted {DATE 1}

This Restricted Stock Agreement is entered into as of {DATE 1} pursuant to
Article VII of the Carbiz Inc. 2007 Incentive Stock Plan (the “Plan”) and
evidences the grant, and the terms, conditions and restrictions pertaining
thereto, of Restricted Stock awarded to {NAME} (the “Participant”).

1.

Award of Shares. In consideration of the services rendered to Carbiz Inc. (the
“Company”) and/or its Subsidiaries by the Participant as an Employee of the
Company or a Subsidiary, the Committee hereby grants to the Participant a
Restricted Stock Award as of {DATE 1} (“Award Date”), covering {NUMBER} Shares
of the Company (the “Award Shares”) subject to the terms, conditions, and
restrictions set forth in this Agreement. This Award is granted pursuant to the
Plan and is subject to the terms thereof.


2.

Period of Restriction.

      (a)

Subject to earlier vesting or forfeiture as hereinafter provided, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is as
follows: (1) one year from the Award Date with respect to 20% of the Award
Shares, (2) two years from the Award Date with respect to the second 20% of the
Award Shares, (3) three years from the Award Date with respect to the third 20%
of the Award Shares, (4) four years from the Award Date with respect to the
fourth 20% of the Award Shares, and (5) five years from the Award Date with
respect to the fifth and final 20% of the Award Shares.

      (b)

Notwithstanding any other provision of this Agreement to the contrary, if a
Change in Control occurs after the Award Date and during the continuation of the
Participant’s Company Service (as defined in Paragraph 7), the Period of
Restriction shall end and any remaining restrictions applicable to any of the
Award Shares shall automatically terminate and the Award Shares shall be free of
restrictions and freely transferable.

      (c)

Except as otherwise provided pursuant to Paragraph 2(b) or 6, the applicable
portion of the Award Shares shall become freely transferable by the Participant
after the last day of its Period of Restriction.


3.

Share Certificates. The share certificate(s) for the Award Shares shall be
registered on the Company’s share transfer books in the name of the Participant
in certificated form. Physical possession of the share certificate(s) shall be
retained by the Company until such time as the Period of Restriction lapses.

   

In addition to any other legend(s) required under applicable United States
federal or state securities laws or any other applicable laws, any
certificate(s) evidencing the Award Shares shall bear the following legend,
during the Period of Restriction:

> > The sale or other transfer of the shares represented by this certificate,
> > whether voluntary, involuntary, or by operation of law, is subject to
> > certain restrictions on transfer set forth in the Carbiz Inc. 2007 Incentive
> > Stock Plan, in the rules and administrative procedures adopted pursuant to
> > such Plan, and in a Restricted Stock Agreement dated {DATE 1}. A copy of the
> > Plan, such rules and procedures, and such Restricted Stock Agreement may be
> > obtained from the Secretary of Carbiz Inc.

- 1 -

--------------------------------------------------------------------------------


4.

Voting Rights. During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.

      5.

Dividends and Other Distributions. During the Period of Restriction, the
Participant shall be entitled to receive currently all dividends and other
distributions paid with respect to the Award Shares (other than dividends or
distributions which are paid in Shares). If, during the Period of Restriction,
any such dividends or distributions are paid in Shares, such Shares shall be
registered in the name of the Participant and, if issued in certificate form,
deposited with the Company as provided in Paragraph 3, and such Shares shall be
subject to the same restrictions on transferability as the Award Shares with
respect to which they were paid.

      6.

Company Service and Forfeiture.

      (a)

If the Participant’s Company Service (as defined in Paragraph 7) ceases due to
the Participant’s death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Code), any remaining Period of Restriction applicable to
the Award Shares shall automatically terminate and the Award Shares shall be
free of restrictions and freely transferable, except as otherwise set forth
herein.

      (b)

If the Participant’s Company Service (as defined in Paragraph 7) ceases due to
the Participant’s retirement from employment with the Company or one of its
Subsidiaries in accordance with any applicable Company policy on mandatory or
permissive, early or normal retirement as in effect at the date of such
retirement during the Period of Restriction, the restrictions applicable to the
Award Shares shall automatically terminate and the Award Shares shall be free of
restrictions and freely transferable, except as otherwise set forth herein.

      (c)

If the Participant’s Company Service (as defined in Paragraph 7) ceases for any
reason other than those set forth in Paragraphs 6(a) and (b) above during the
Period of Restriction, any Award Shares still subject to restrictions at the
date of such cessation of Company Service shall be automatically forfeited to
the Company; provided, however, that, if Participant’s Company Service ceases
involuntarily at the Company’s or a Subsidiary’s instigation, the Committee,
may, in its sole discretion, waive the automatic forfeiture of any or all Award
Shares and/or may add such new restrictions to the Award Shares as it deems
appropriate.

      7.

Company Service.

      (a)

For purposes hereof, “Company Service” means service as an Employee and includes
subsequent service as a member of the Board of Directors of the Company or a
Subsidiary, if any, as provided in this paragraph. Notwithstanding any contrary
provision or implication herein, in determining cessation of Company Service for
purposes hereof, transfers between the Company and/or any Subsidiary shall be
disregarded and shall not be considered a cessation of Company Service, and
changes in status between that of an Employee and a Non-Employee Director shall
be disregarded and shall not be considered a cessation of Company Service.

      (b)

Nothing under the Plan or in this Agreement shall confer upon the Participant
any right to continue Company Service or in any way affect any right of the
Company to terminate the Participant’s Company Service without prior notice at
any time for any or no reason.

      8.

Withholding Taxes. The Company shall have the right to retain and withhold the
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to the Award Shares. At its discretion, the Committee may
require the Participant to reimburse the Company for any such taxes required to
be withheld by the Company and may withhold any distribution in whole or in part
until the Company is so reimbursed. In lieu thereof, the Company shall have the
right to withhold from any other cash amounts due to or to become due from the
Company to the Participant an amount equal to such taxes required to be withheld
by the Company to reimburse the Company for any such taxes; or to retain and
withhold a number of Shares having a Fair Market

- 2 -

--------------------------------------------------------------------------------


Value not less than the amount of such taxes, and cancel any such Shares so
withheld, in order to reimburse the Company for any such taxes.

    9.

Compliance with Securities Laws. The Company covenants that it will file and
attempt to maintain an effective registration statement with the United States
Securities and Exchange Commission covering the Shares of the Company, which are
the subject of and may be issued pursuant to this Agreement, at all times during
which this Award is outstanding and there is no applicable exemption from
registration under United States federal or state securities laws for such
Shares.

    10.

Administration. The Plan is administered by a Committee appointed by the Board
of Directors. The Committee has the authority to construe and interpret the
Plan, to make rules of general application relating to the Plan, to amend
outstanding Awards, and to require of any person receiving Shares pursuant to
this Award, at the time of such receipt, the execution of any paper or the
making of any representation or the giving of any commitment that the Committee
shall, in its discretion, deem necessary or advisable by reason of the
securities laws of the United States or any state, or the execution of any paper
or the payment of any sum of money in respect of taxes or the undertaking to pay
or have paid any such sum that the Committee shall, in its discretion, deem
necessary by reason of the Code or any rule or regulation thereunder or by
reason of the tax laws of any state. All such Committee determinations shall be
final, conclusive, and binding upon the Company and the Participant.

    11.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the State of Florida.

    12.

Successors. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns, heirs, and legal representatives of the respective parties.

    13.

Prohibition Against Pledge, Attachment, etc. Except as otherwise provided
herein, during the Period of Restriction, the Award Shares, and the rights and
privileges conferred hereby, shall not be transferred, assigned, pledged or
hypothecated in any way and shall not be subject to execution, attachment or
similar process.

    14.

Capitalized Terms. Capitalized terms in this Agreement have the meaning assigned
to them in the Plan, unless this Agreement provides, or the context requires,
otherwise.

To evidence their agreement to the terms, conditions, and restrictions, the
Company and the Participant have signed this Agreement as of the date first
above written.

CARBIZ INC.: By: _______________________________________________       Its:
_______________________________________________     PARTICIPANT:     {NAME}

- 3 -

--------------------------------------------------------------------------------